DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 7/7/2022, claims 1-3 and 7-9 have been cancelled; claims 4, 10 and 13 have been amended. Applicant further clarified the objected drawing in the last office action indicating that it lacks to show details of the claim limitations. The objection to the drawing has been withdrawn. Applicant further amended independent claims 4, 10 and 13 to overcome the 112 rejections for insufficient antecedent bases described in the last office action, hence the rejections to claims 4, 10, 13 and their depending claims 5-6, 11-12 and 14-15 respectively have been withdrawn.
Claims 4-6 and 10-15 are allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 4, 10 and 13 limitations: “ … an SOC of each cell equalized is maintained within a preset range; the number of the cells entering the equalizing device for the vehicle soft-packed battery is N, and an equalizing time of the battery cells is T; in an initial equalizing stage, the battery cells are sequentially connected to the equalizing device for the vehicle soft-packed battery to be placed for 3 hours, and then the equalizing device is started; by adopting a flow equalization mode after the an initial equalization,…  the equalizing device for the vehicle soft-packed battery is a holder clamping type or a copper sheet compressing type; wherein the equalizing device comprises an annular conveying device, a cell holding device and an unloading control device; the annular conveying device comprises two transmission gears and an annular conveying belt arranged on the transmission gears; 3Application No. 17/299,796 Amendment dated July 6, 2022 Reply to Office action of June 9, 2022 the cell holding device comprises a cell loading trolley arranged on the annular conveying belt, a cell holder arranged on the cell loading trolley…” in combination with the remaining claim elements as set forth in Claims 4, 10, 13 and their depending claims 5-6; 11-12 and 14-15 respectively.
Therefore claims 4-6 and 10-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859